Martin, P. J.,
Defendants jointly executed a judgment note in the sum of $1000 to the order of plaintiff. The note was entered of record, damages were assessed and a writ of fieri facias issued. The defendant, Ida Frankel, filed a petition, averring that she is the wife of Isadore Frankel, the other defendant; that the loan for which the note was given was made by plaintiff to her husband, and that her name was signed to the note as surety.
This rule was granted to show cause why the judgment should not be opened as to Ida Frankel.
An answer was filed which admitted that petitioner is the wife of Isadore Frankel, but averred that the loan was made to Ida Frankel on condition that her husband, the other defendant, would sign the note as co-maker; and that the loan was made to her to enable her to pay taxes, water rent and interest on her property.
Depositions were taken on behalf of defendants, both of whom testified that the loan was made to Isadore Frankel and that Ida Frankel signed as surety. No counter depositions were taken.
And now, to wit, July 17, 1928, the rule to open the judgment as to Ida Frankel is made absolute.